PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                  ___________

                       No. 14-1465
                       ___________

          In re: JEVIC HOLDING CORP., et al.,

                                                Debtors

 OFFICIAL COMMITTEE OF UNSECURED CREDITORS
          on behalf of the bankruptcy estates
             of Jevic Holding Corp., et al.

                              v.

        CIT GROUP/BUSINESS CREDIT INC.,
              in its capacity as Agent;
          SUN CAPITAL PARTNERS, INC.;
         SUN CAPITAL PARTNERS IV, LP;
  SUN CAPITAL PARTNERS MANAGEMENT IV, LLC

     CASIMIR CZYZEWSKI; MELVIN L. MYERS;
     JEFFREY OEHLERS; ARTHUR E. PERIGARD
               and DANIEL C. RICHARDS,
  on behalf of themselves and all others similarly situated,

                                               Appellants
                        __________

     On Appeal from the United States District Court
               for the District of Delaware
       (D.C. No. 13-cv-00104 & 1-13-cv-00105)
      District Judge: Honorable Sue L. Robinson
                       ___________

                 Argued January 14, 2015

Before: HARDIMAN, SCIRICA and BARRY, Circuit Judges
                                    ____________

                          ORDER AMENDING OPINION
                                ____________

       IT IS HEREBY ORDERED that the opinion in the above case, filed May 21,
2015, be amended as follows:

      Page 14, line 7, which read:
              First, Federal Rule of Bankruptcy Procedure 9019 expressly authorizes
              settlements as long as they are “fair and equitable.”
      shall read:
              First, Federal Rule of Bankruptcy Procedure 9019 authorizes settlements as
              long as they are “fair and equitable.”

      This amendment does not change the filing date of the judgment or the original
opinion.

                                        BY THE COURT,

                                        s/ Thomas M. Hardiman
                                        Circuit Judge

DATED: August 18, 2015




                                           2